DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/944,688 filed on July 31, 2020 in which claims 1-10 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Theodosiu (US 2018/0162413).
In regard to claim 1, Theodosiu discloses a parking brake controller for an air braked vehicle having a parking brake apparatus comprising:
at least one input for receiving a signal indicative of at least one vehicle factor ( [0024] discloses operator may use key switch module 36 to generate a key activation signal, which is sent to ECM 30 and triggers power on of machine 10. Key switch module 36 may be configured to generate the key activation signal in response to the rotation of a physical key (now shown) or other suitable operator input.); 
a control input for receiving a request to unpark the vehicle ([0032]- [0034] disclose releasing vehicle parking brake); 
an output for transmitting a control signal to a parking brake valve (see [0032]- [0033]; and control logic that

determines the at least one vehicle factor indicates the vehicle can be unparked (see [0035]  and Fig. 4 (parking brake release switch),
determines an unpark request has been received (see [0018], [0032]; Fig. 4 step 112 wherein the driver request unpark the vehicle), and
transmits a control signal to the parking brake valve only in response to the unpark request being received while the at least one vehicle factor is being met (see Fig. 4 step 122).

In regard to claim 2, Theodosiu discloses wherein the unpark request is received within a predetermined time of receiving the indication that the at least one vehicle factor is being met (see [0035]).

In regard to claim 3, Theodosiu discloses wherein the control logic alerts a driver of the vehicle that the vehicle is being unparked when the control signal is transmitted (see alert indicators 110, 116, 120 in Fig. 4) Fig.4 shows priority based on order of sequence).

In regard to claim 4, Theodosiu discloses wherein the at least one vehicle factor indicating that the vehicle can be unparked is selected from a facial biometric scan identifying a valid driver, a thumb imprint scan identifying a valid driver, a stop lamp switch indicating the service brakes are actuated, a key ignition switch indicating the ignition is on, a seat occupancy indicating the driver is in his seat, a seat belt switch indicating the driver has fastened his seat belt, a driver-facing camera indicating a valid driver, a door switch indicating the driver’s door is closed, a vehicle speed indicating the vehicle is stationary, a brake pressure switch indicating the service brakes are actuated, an engine RPM indicating the engine is in idle, a throttle position indicating the driver’s foot is not on the throttle, a steering angle indicating the driver is not turning the steering wheel, a clutch position indicating the vehicle clutch is not engaged, and another electronic controller indicating that the vehicle is able to be unparked (see Fig. 4 key ignition switch 102, door status 106/114, brake pressure switch status or switch module status 112, engine RPM status 108, electronic controller status 118).

In regard to claim 5, Theodosiu discloses wherein the at least one vehicle factor is a predetermined combination of vehicle factors (see Fig.4 shows priority based on order of sequence).

As to claims 6-10, they are method claims that recite substantially the same limitations as the corresponding apparatus claims 1-5.   As such, claims 6-10 are rejected for substantially the same reasons given for the corresponding claims 1-5 above and are incorporated herein.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	U.S. Patent No. 7,690,735 discloses a vehicle air brake system with an improved service work brake arrangement wherein an electronic control unit is employed to Automatically engage and disengage the work brake function based on receiving input indicative of one or more of: the status of the vehicle, the status of the driver, the intent of the driver, and the plausibility of the driver's intent.
 	US 2007/0249465 discloses an air brake system for performing a service brake function and a park brake function in a vehicle e.g. tractor, waste collection vehicle and trailer, and also for actuating a vehicle`s brake by depressing a brake pedal to deliver compressed air to a brake actuator to slow the vehicle or bring the vehicle to a stop position.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661